Citation Nr: 0304312	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right eye disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from May 1974 to June 1974.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah (the RO).  During the pendency of this 
appeal, the claims file was transferred to the RO in 
Nashville, Tennessee.  

The veteran's service connection claim was previously before 
the Board, and in a January 2000 remand it was returned to 
the RO for additional development.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.

The Board notes that the veteran requested a hearing before a 
Member of the Board in January 1998.  In July 1998, the 
veteran withdrew his request for a Travel Board hearing and 
instead requested that he be provided with a personal hearing 
at the RO.  He was notified of the date, time, and location 
of that hearing by VA letters dated in July 1998, October 
1998, August 1998, and October 2001.  The veteran did not 
report for any of his scheduled hearings. 


FINDINGS OF FACT

1.	The veteran's right eye disorder was found on examination 
on entrance into service.  

2.	The veteran's preexisting right eye disorder did not 
increase in severity during service.  




CONCLUSION OF LAW

A right eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.303, 3.304, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in September 1997and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in a November 1997 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a January 1998 statement of the case and a 
supplemental statement of the case issued in October 2002, 
the RO notified the veteran of regulations pertinent to 
service connection claims, informed him of the reasons why 
his claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In an October 2002 letter and supplemental statement of the 
case, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  Specific regulations pertaining to 
the VCAA were provided to the veteran in the October 2002 
supplemental statement of the case.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records.  The Board finds that all known and ascertainable 
medical records have been obtained and are associated with 
the claims file.  The veteran does not appear to contend 
otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.	Legal analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions; service medical 
records; and VA outpatient treatment reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
See 38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 
(2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2002); Falzone v. Brown, 
8 Vet. App. 398, 402 (1995).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  See Davis v. Principi, 276 F.3d 1341 (2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
preponderance of the evidence is against his service 
connection claim for a right eye disorder.  

The medical evidence of record is clear that the veteran's 
right eye disorder preexisted active service.  The veteran's 
May 1974 Report of Medical History, at induction, noted that 
he had a right corneal scar secondary to a 1964 pencil 
injury.  On his May 1974 Report of Medical Examination, it 
was noted that he had a right corneal scar secondary to 
trauma; refractive error was also noted.  He was subsequently 
referred to the Ophthalmology Clinic with a provisional 
diagnosis of "Poss. Board" for screening and further 
evaluation of his corneal scarring and decreased visual 
acuity.  Upon examination, the veteran reported having trauma 
to his right eye 8-9 years prior when he was hit with a 
pencil from a dart gun.  He also stated that he had surgery 
"about 5 times" for his eye problem.  The veteran was 
diagnosed with a traumatic cataract and adherent leukoma of 
the right eye that existed prior to service.  An "E-2" 
profile was recommended with no duty requiring binocular 
vision.  The veteran's May 1974 Report of Medical Examination 
lists a "2" physical profile for eyes.  [The "PULHES" profile 
reflects the overall physical and psychiatric condition of an 
individual on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service.  
The "P" stands for "physical capacity or stamina;" the "U" 
indicates "upper extremities;" the "L" is indicative of the 
"lower extremities;" the "H" reflects the state of the 
"hearing and ear;" the "E" is indicative of the eyes; and the 
"S" stands for psychiatric condition.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).].  A June 1974 Medical 
Board report stated that the veteran was being discharged 
from service due to an erroneous induction/enlistment.  The 
report indicated that he had a traumatic cataract of the 
right eye that existed prior to service and had not been 
aggravated by active service.  The veteran was found 
medically unfit for service.  At separation in June 1974, the 
veteran reported that he was blind in his right eye.  The 
examiner commented that the veteran had trauma to the right 
eye at age 17 and that he now had failing vision.  

VA outpatient treatment records dated 1997 to 2000 do not 
contain any treatment for a right eye disorder.  While 
several examination reports note that the veteran is blind in 
his right eye, there is no evidence that the veteran sought 
treatment specifically for his right eye.  As such, no 
opinion has been offered as to the etiology of the veteran's 
right eye disability.  However, during VA outpatient 
treatment in June 1998, it was noted that the veteran was 
blind in his right eye secondary to a childhood accident.  

When the veteran was inducted into active service, he was 
presumed to be in sound condition upon entrance except for 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  It is 
clear that on entrance, the veteran's right eye corneal scar 
and decreased visual acuity were found and noted, and that on 
further evaluation at the time, it was found that the veteran 
in fact had a right traumatic cataract with adherent leukoma.  
Thus, the veteran is not presumed sound as to this right eye 
disorder that was clearly noted on entrance.  At the time of 
the veteran's May 1974 induction examination, he reported 
having eye trouble and reported that it was residual from a 
right corneal pencil injury in 1964.  The Board finds that 
the detailed medical evidence from service establishes that 
the veteran's right eye disorder preexisted service.  In 
addition, the veteran reported during VA outpatient treatment 
in June 1998 that he was blind in his right eye secondary to 
a childhood injury.  The in-service Medical Board, after 
evaluating the veteran's May 1974 examination and subsequent 
treatment, determined that the veteran's right eye disorder 
had preexisted service and had not been aggravated during 
service.  These findings, based on examination and opinion 
obtained during service, and coupled with the enlistment 
examination and the veteran's May 1974 Report of Medical 
History acknowledging a preexisting right eye injury clearly 
demonstrate a right eye disorder that preexisted service.

Having determined that the veteran's disorder preexisted 
service, the Board must now determine whether his disorder 
was aggravated by service.  The veteran was thoroughly 
examined during his one month in active service, from May 
1974 to June 1974.  In June 1974, the Medical Board found 
that the veteran's traumatic cataracts had preexisted service 
and had not been aggravated by active service.  The veteran 
had been in service less than 1 month when he was discharged 
as being medically unfit for service.  The veteran has not 
submitted or identified any evidence showing that his right 
eye disorder increased in severity during active service.  An 
increase in disability consists of worsening of the permanent 
disability and not merely a temporary flare-up of symptoms 
associated with the condition causing the disability.  See 
Davis, 276 F.3d at 1345.  In this regard, the veteran was 
seen on one occasion in June 1974 with a complaint of 
pressure behind the right eye, and on subsequent related 
evaluation it was determined that the veteran did not meet 
the medical fitness standards for induction because of a 
right cataract; no additional impairment than that seen on 
entrance was found at that time.  In fact, the veteran has 
pointed to no evidence demonstrating a worsening of the 
permanent disability during service.  

Based on the foregoing, the Board finds that the medical 
evidence does not indicate that it is as likely as not that 
the veteran's right eye disorder had its onset during or was 
aggravated by active service.  The Board does not doubt the 
veteran's sincere belief in his service connection claim, but 
the veteran is not a medical professional competent to render 
an opinion on matters of medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for a right eye disorder is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

